DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/23/2020 has been entered. 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 07/23/2020.  
In the Amendment, Applicant amended claims 1-8 and 11-20. 
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103. 
Claims 1-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1, 11, and 16, recite the limitation “the first user”, in lines 22 and 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended by the examiner that the applicant specify it in the independent claim.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon (US PGPUB 2018/0121550, hereinafter Jeon), in view of Chen (US PGPUB 2013/0317998, hereinafter Chen), in further view of Wilson (US PGPUB 2016/0350834, hereinafter Wilson).

Regarding claim 1, Jeon discloses:
A method comprising:
building, by one or more processors, a graph associated with a first categorical attribute of members of a network service (Jeon, paragraph [0020-0022], generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network), each first categorical attribute of a member having one or more first category values from a finite set of predefined possible values, the graph including a vertex for each first category value (Jeon, paragraph [0020-0022], a social graph may include multiple nodes--which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)--and multiple edges connecting the nodes. The social-networking system 160 may provide users of the online social network the ability to communicate and interact with other users);
building, by the one or more processors, connections between the vertices in the graph, each connection having a connection value indicating a number of members of the network service having assigned the first category values associated with the vertices of the connection (Jeon, paragraph [0031-0033], the social-networking system 160 may create an edge (e.g., a check-in-type edge) between a user node 202 corresponding to the user and a concept node 204 corresponding to the third-party web interface or resource and store edge 206 in one or more data stores…a pair of nodes in the social graph 200 may be connected to each other by one or more edges 206. An edge 206 connecting a pair of nodes may represent a relationship between the pair of nodes. In particular embodiments, an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes);
assigning, by the one or more processors, a member vector to a plurality of members of the network service, the member vector for each member being based on the first vectors of the first category values assigned to the member (Jeon, paragraph [0025-27], A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user-defined connections between different users and content (both internal and external)); and
causing, by the one or more processors, presentation of results of the search to the first member (Jeon, paragraph [0062-0063], the social-networking system 160 may send, to the client system of the first user for display, a search-results interface comprising one or more search results corresponding to one or more of the identified content objects, the search result being presented in ranked order based on the ranking of the respective identified content object).  But Jeon does not explicitly disclose obtaining, by the one or more processors, a first vector for each first category value based on the graph, wherein a distance between two first category values is a function of the connection value between the corresponding vertices indicating the number of members of the connection.
However, Chen, in an analogous art, discloses obtaining, by the one or more processors, a first vector for each first category value based on the graph, wherein a distance between two first category values is a function of the connection value between the corresponding vertices indicating the number of members of the connection (Chen, paragraph [0029-0031] [0066], the matching algorithm 300 involves a two step approach. First, one or more of the location, industry, and title from the job seeker profile 206 and the location, industry, and title from prospective job profiles 208 are retrieved from the database 104 and evaluated in a course matching operation 301. To simplify location and proximity comparisons in this first operation 301, locations preferably have been converted in the location mapping module 114, or alternatively directly by the job seeker input or the employer/recruiter input, to geo-bound numbers so that when latitude and longitude are within the bound, the distance is approximately within the proximity range desired. The operation 301 provides a narrowing of the number of potential matches to those that have an identity between corresponding locations, industries, and title).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeon (directed to building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member, and present the results of the search to the first member) and Chen (directed to obtaining a first vector for each first category value based on the graph.) and arrived at building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member. The processors obtain a first vector for each first category value based on the graph, and present the results of the search to the first member. The processors then perform a search for a first member based on the member vectors of the members of the network service, and present the results of the search to the first member.  One of ordinary skill in the art would have been motivated to make such a combination because “a job searching and matching system and method is disclosed that gathers job seeker information in the form of job seeker parameters from one or more job seekers, gathers job information in the form of job parameters from prospective employers and/or recruiters, correlates the information with past job seeker behavior, parameters and behavior from other job seekers, and job parameters and, in response to a job seeker's query, provides matching job results based on common parameters between the job seeker and jobs along with suggested alternative jobs based on the co-relationships. In addition, the system correlates employer/recruiter behavior information with past employer/recruiter behavior, parameters and information concerning other job seekers, which are candidates to the employer, and resume parameters, and, in response to a Employer's query, provides matching job seeker results based on common parameters between the job seeker resumes and jobs along with suggested alternative job seeker candidates based on the identified co-relationships” as taught in Chen (paragraph [0140]).
The combination of Jeon and Chen disclose building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member. The processors obtain a first vector for each first category value based on the graph, and present the results of the search to the first member. The processors then perform a search for a first member based on the member vectors of the members of the network service, and present the results of the search to the first member, but the combination of Jeon and Chen do not explicitly disclose performing, by the one or more processors, a search of items in a database for a first member, wherein the search is based on a comparison of values of the first categorical attribute in the items of the database with the first category values of the first user and similar first category values, the similar first category values being within a predetermined distance from the first category values of the first user.  
However, Wilson, in an analogous art, discloses performing, by the one or more processors, a search of items in a database for a first member, wherein the search is based on a comparison of values of the first categorical attribute in the items of the database with the first category values of the first user and similar first category values, the similar first category values being within a predetermined distance from the first category values of the first user (Wilson, paragraph [0094-96], the system 100 generates recommendations for a user based on one or more synaptic retrieval rules. In some implementations, a user may input a recommendation request for a particular type of item at a user interface screen of a client device. By identifying one or more input nodes in the synaptic network applying the synaptic retrieval rules, other similar nodes can be identified in direct proportion to the connection weights associated with the nodal connections).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeon and Chen (directed to building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member. The processors obtain a first vector for each first category value based on the graph, and present the results of the search to the first member. The processors then perform a search for a first member based on the member vectors of the members of the network service, and present the results of the search to the first member) and Wilson (directed to performing a search for a first member based on the member vectors of the members of the network service) and arrived at building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member. The processors obtain a first vector for each first category value based on the graph, and present the results of the search to the first member. The processors then perform a search for a first member based on the member vectors of the members of the network service, and present the results of the search to the first member.  One of ordinary skill in the art would have been motivated to make such a combination because “a recommendation generator builds a synaptic network of nodes corresponding to items, attributes, and reviews. The synaptic network includes connections between nodes where each connection reflects a strength of an interrelationship between two or more of the nodes. The connection strengths are a function of one or more synaptic learning rules, and recommendation generator determines recommended items to a user based on the connection strengths. Accordingly, the advancements described herein provide for the creation of improved data networks that improves the way data is stored and retrieved, thereby providing faster and more accurate processing of data which enables faster and more accurate searching when presenting recommendations than is possible with traditional network infrastructures. Therefore, the advancements described herein improve existing technological processes in a variety of technical arenas such as data storage, network architecture, forming data relationships and recommendation processing” as taught in Wilson (paragraph [0140]).

Regarding claim 2, the combination of Jeon, Chen and Wilson disclose: 
The method as recited in claim 1, wherein assigning the member vector to a member further comprises:
	identifying the first category values of the member (Jeon, paragraph [0036-0037], The identified content may include, for example, social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206), profile interfaces, external web interfaces, or any combination thereof. The social-networking system 160 may then generate a search-results interface with search results corresponding to the identified content and send the search-results interface to the user);
when the member has one first category value, making the member vector equal to the first vector associated with the first category value (Jeon, paragraph [0036-0037], The search engine may conduct a search based on the query phrase using various search algorithms and generate search results that identify resources or content (e.g., user-profile interfaces, content-profile interfaces, or external resources) that are most likely to be related to the search query); and
when the member has more than one first category' values, combining the first vectors associated with the first category values of the member to obtain the member vector (Jeon, paragraph [0036-0037], the search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user).

Regarding claim 3, the combination of Jeon, Chen and Wilson disclose:
The method as recited in claim 2, wherein combining the first vectors further comprises:  calculating an elementwise maximum of the components of each vector to obtain the member vector (Jeon, paragraph [0063], the social-networking system 160 may calculate, by a machine-learning model associated with the first user, a relevancy score for each of the identified content objects, wherein the relevancy score is based on one or more prior interactions of one or more of the lookalike users with content objects associated with the online social network. At step 650, the social-networking system 160 may rank the plurality of identified content objects at least in part based on the relevancy score of the identified content object).

Regarding claim 4, the combination of Jeon, Chen and Wilson disclose: 
The method as recited in claim 1, wherein performing the search further comprises:
receiving search data (Jeon, paragraph [0048-0050], he social-networking system 160 may identify a plurality of content objects associated with the online social network that match the plurality of n-grams in the search query);
utilizing a machine-learning program (MLP) to assign a score to a plurality of possible search results based on the search data, the MLP being trained with profile data from the members of the network service, member vectors, and activity data of the members of the network service (Jeon, paragraph [0058-0060], the machine learning model may be trained with interaction data of prior interactions with content objects by one or more of the lookalike users or friends of the querying user. The interaction data may include the type of interaction that a lookalike user has taken with respect to a particular content object (e.g., like, share, comment on, hide, ignore)); and 
sorting the possible search results based on their respective scores (Jeon, paragraph [0063], the social-networking system 160 may send, to the client system of the first user for display, a search-results interface comprising one or more search results corresponding to one or more of the identified content objects, the search result being presented in ranked order based on the ranking of the respective identified content object).

Regarding claim 5, the combination of Jeon, Chen and Wilson disclose:
The method as recited in claim 3, wherein the first category is skills of a member of the network service, wherein the search is for jobs, wherein the MLP assigns a score to each of a plurality of jobs based on the skills of the member, skills that are similar to the skills of the member, and skills associated with of the jobs (Chen, paragraph [0034-0037], The weight determination module 119 preferably incorporates an adaptive learning engine and optionally can be tunable by the system operator, the job seeker, the employer/recruiter, or other system user. This module 119 can essentially optimize weighting factors to be applied to the various parameters in order to tune or more accurately hone in on desired matched jobs or resumes based on input from the other modules in the correlation module 106).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeon (directed to building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member, and present the results of the search to the first member) and Chen (directed to providing a matching search tool that more intelligently matches job seekers to potential jobs and intelligently assists in narrowing a search of job seeker for the right job) and arrived at building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member. The processors obtain a first vector for each first category value based on the graph, and present the results of the search to the first member. The processors then perform a search for a first member based on the member vectors of the members of the network service, presenting the results of the search to the first member, and providing a matching search tool that more intelligently matches job seekers to potential jobs and intelligently assists in narrowing a search of job seeker for the right job.  One of ordinary skill in the art would have been motivated to make such a combination because “the affinity engine module 112 within the correlation module 106 generally examines combinations of informational parameters or data to determine whether there are any correlations, i.e. affinities between any of the parameters. Such affinities preferably relate a job seeker to other job seekers based on, for example, a particular location, a job, skill set, job categories, spatial relationships, etc...” as taught in Chen (paragraph [0029]).


Regarding claim 6, the combination of Jeon, Chen and Wilson disclose: 
The method as recited in claim 1, further comprising:
obtaining a second vector for each second category value for a second category based on a second graph built for the second category (Jeon, paragraph [0055-0056], the difference between the binary-user vectors that represent Louie and Quincy may be 2, because two bits may need to be changed in the first binary user-vector to obtain the second binary user-vector ); and
assigning a second category member vector to each member based on the second vectors, wherein performing the search further is further based on the second category member vector (Jeon, paragraph [0025-27], The social-networking system 160 may calculate the similarity between Louie and Quincy by calculating the Hamming distance between the binary user-vectors for Louie and Quincy. The Hamming distance between two vectors of equal length may be the number of positions at which their corresponding bits are different. In other words, it measures the minimum number of substitutions required to change the first vector to the second vector).

Regarding claim 7, the combination of Jeon, Chen and Wilson disclose:
The method as recited in claim 6, wherein the member vector and the second category member vector are concatenated for training a MLP (Jeon, paragraph [0058-0060], Interaction data may be data associated with interactions performed by users with content objects on the online social network. In particular embodiments, the machine learning model may be trained with interaction data of prior interactions with content objects).

Regarding claim 8, the combination of Jeon, Chen and Wilson disclose:
The method as recited in claim 1, wherein the first category is selected from a group consisting of skills of the member, companies of the member, educational institutions of the member, and a title of the member (Chen, paragraph [0036-0038], the profile builder modules 200 and 202 feed the information obtained from the job seeker or the employer/recruiter, such as the job seeker's city, state, login ID, etc, and employer/recruiter provided job description information such as the job city, state, zip code, company name, job title, etc into an Extraction).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeon (directed to building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member, and present the results of the search to the first member) and Chen (directed to selecting the first category based on the member profile data) and arrived at building a graph associated with a first category of attributes for members of a network service, building connections between the vertices in the graph. Each connection has a connection value indicating the number of members of the network service having assigned the first category values associated with the vertices of the connection. The processors assign a member vector to the member of the network service based on the first vectors of the first category values assigned to the member. The processors obtain a first vector for each first category value based on the graph, and present the results of the search to the first member. The processors then perform a search for a first member based on the member vectors of the members of the network service, presenting the results of the search to the first member, and selecting the first category based on the member profile data.  One of ordinary skill in the art would have been motivated to make such a combination because “The system also includes a job profile builder module connectable to the database that is operable to generate job profile parameters in response to employer/recruiter input, a matching module for matching the job seeker to a potential job through finding one or more common parameters between job seeker parameters and job profile parameters and producing matching results, a correlation module operably connected to the matching module for determining a correlation between one of the common parameters and one or more selected parameters related to one of the job seeker, other job seekers and other jobs and determining relevance of the correlation to the matching results” as taught in Chen (paragraph [0009]).

Regarding claim 9, the combination of Jeon, Chen and Wilson disclose:
The method as recited in claim 1, wherein obtaining the first vector further comprises:
using first-order proximity to minimize vector distance between two first category values based on the connection value of the two first category values (Jeon, paragraph [0055-0056], The social-networking system 160 may identify users that are lookalike users with respect to user 1 by measuring the similarity between the user-vector representing user 1 and the user-vectors representing each of the other users, respectively. Similarity may be measured in a number of different ways, including cosine similarity, Euclidean distance between the vector end-points, or any other suitable method).

Regarding claim 10, the combination of Jeon, Chen and Wilson disclose:
The method as recited in claim 1, wherein obtaining the first vector further comprises:
	using second-order proximity to minimize vector distance between two first category values based on a number of shared connections in the graph (Jeon, paragraph [0067-0069], the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 200).  In accordance to instant application’s specification, paragraph [0085], “In some example embodiments, the first-order and second-order proximity vectors are calculated separately and then concatenated for each vector. In other example embodiments, the combined vector may be calculated by calculating the cosine similarity using the first-order embeddings as one feature and a cosine similarity using the second-order embeddings as another feature.

Regarding claims 11-15 are essentially the same as claims 1-5 except that they set forth the claimed invention as a “system” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-5. 

Regarding claims 16-20 are essentially the same as claims 1-5 except that they set forth the claimed invention as a “non-transitory machine-readable storage medium” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-5. 

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Applicant's remarks filed 07/23/2020 with respect to claims 1-20 under 35 U.S.C. § 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Jeon, Chen and Wilson).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Lakshmanan, U.S. Patent Application Publication 2012/0059820 A1 – Aggregation, Organization and Provision of Professional and Social Information.
Meek, U.S. Patent Application Publication 2008/0005072 A1 - SEARCH ENGINE THAT IDENTIFIES AND USES SOCIAL NETWORKS IN COMMUNICATIONS, RETRIEVAL, AND ELECTRONIC COMMERCE.
Sherman, U.S. Patent Number US 9710527 B1 – Systems and methods of arranging displayed elements in data visualizations and use relationships.

Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI DANG whose telephone number is 571-270-5271.  The examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163